Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 1 of 115
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 2 of 115
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 3 of 115
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 4 of 115
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 5 of 115
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 6 of 115
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 7 of 115
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 8 of 115




               Exhibit A
          Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 9 of 115



China honors outstanding builders of socialism with
Chinese characteristics
~ xinhuanet.com/english/2019-08/29/c_138348680.htm




                    I;~
              www.xinhuam!t.com
                                      XINHU                           ET
Source: Xinhua| 2019-08-29 21:05:59|Editor: huaxia

Video PlayerClose




Wang Yang (L, Front), a member of the Standing Committee of the Political Bureau of the
Communist Party of China Central Committee and chairman of the National Committee of
the Chinese People's Political Consultative Conference (CPPCC), meets with the title winners
before the honoring ceremony to award the "Outstanding Builders of Socialism with Chinese
Characteristics" in Beijing, capital of China, Aug. 29, 2019. (Xinhua/Li Tao)



                                                                                               1/2
         Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 10 of 115

BEIJING, Aug. 29 (Xinhua) -- One hundred individuals from the non-public sector of the
economy or belonging to new social groups were awarded the title of "Outstanding Builders
of Socialism with Chinese Characteristics" Thursday.

Wang Yang, chairman of the National Committee of the Chinese People's Political
Consultative Conference, stressed the importance of promoting healthy growth of the non-
public sector of the economy, encouraging those working in this sector to achieve success,
and uniting them for the endeavors to revitalize the Chinese nation, while addressing an
honoring ceremony held in Beijing.

He encouraged the title winners to be models of patriotism, professional excellence, law-
abiding business, innovation and entrepreneurship, and social responsibility.

Calling for a firm pursuit of high-quality development path, Wang urged them to focus on
their respective sectors and industries, promote quality workmanship and work to transform
"made-in-China" into "created-in-China," Chinese speed into Chinese quality, and Chinese
products into Chinese brands.

   2 Next
 1 ----




                                                                                             2/2
          Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 11 of 115



China honors outstanding builders of socialism with
Chinese characteristics
~ xinhuanet.com/english/2019-08/29/c_138348680_2.htm




                    I;~
              www.xinhuam!t.com
                                      XINHU                       ET
Source: Xinhua| 2019-08-29 21:05:59|Editor: huaxia

Video PlayerClose




Wang Yang, a member of the Standing Committee of the Political Bureau of the Communist
Party of China Central Committee and chairman of the National Committee of the Chinese
People's Political Consultative Conference (CPPCC), speaks at the honoring ceremony to
award the "Outstanding Builders of Socialism with Chinese Characteristics" in Beijing,
capital of China, Aug. 29, 2019. (Xinhua/Li Tao)

 Prev 1 2



                                                                                         1/1
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 12 of 115




                Exhibit B
                    Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 13 of 115




                   ~~~~m~-- I~~ffiA~--A~--~li¾*••· oo•I·~~~
              ~OOifi~B~~~~:±l-~. a~OOff~~-~~*~OO~~tt¾±~¥~~~~w
              ~*~$z;}Jo

                   ssncm,6xJt~~ff!l¾, ff:aB~-B*~~-- 13~~- ~tlFnJt~m~•- I
              fi~±~~~A~*¾, fi~tt#W~mz;JJo
                          ~aifi~*~~Mft~ff:M¥~F~-~~A~M~~~~MA-~~~~
               ~~--~~A-~-~~~ff0~~ft~~~0~~~~ftft* - ~W~*•~~~
              ~:1Jjtj@Hf:f1Aff!l, ~f-t,:IfiF ~,&R;11-~F~~~1il:- :r±¾~1r-ffi.t9'~±~ 13~A:±lM
              ~~. ~~OO~~tt¾±~¥~-:±l~:±l~-~. ~ey•~W~o~~IffF•ffl~~
              ~~~Att#il~ru ~ o
                      tt#W~~#ffl~~W*~ffio±~~~~m~~OO~FJt~~~tt¾±~~
              ~. m~Jt~~~-ntt- ~m. ~~*~oo~~tt¾±~™~· ~wg~w•~~
              ~. ~~-:fl~~%*-MF•A~jtj. fil4~~l~. Ec~~-•AAff!!Ili¾*~:
              Jt, ffi~I¾ffi.~-~3f~~7~~~ffl, -~~00- -~-~ffi- ~~-~-. a*
              ~~~~fi~~~**~ffl : ~~~a~•&fitt¾~ff-~~~F-*~~~- •~
              tt¾0M¥~-mml3~~~:1Joo, asMoo~~~~m~*~*- *R;~-*~~n
              oo, a~~l3±~~~13±~mF~-ffitt*ff~ttr:1Joo. a~~~~~~•:1Joo~
              ~~:±\*~o

                          *~,l~*~;g-~1oo;g ~¥U*~~Aff!l' fflEl35fif1~~~T "~*~ 00
                                                 O




              ~~tt¾±~¥~~~~"~-~~'                     ~~~-~fil~o


www.gov.cn{jrzg/2009-07/22/content_1371119.htm                                                1/2
3/2/2021            Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 14 of 115

                   1'fl kt/HS:

                  - ~~~~, ~~~~~I-~~~~~~~
                  · ~~!Jt~$!Jttt: !Jt-~B~SklRtffi~ iasoiZ:n;
                  · ~~;Jt~m□ffiffl3H:llt&WicJ~f~ffll 7JJffltil=r.i
                  - ~~i&t~~~ ff~~~~m~ ffl3~fiFcffi~




                  *iJUJH:±:l/liitc$"= J\"001l;r-l8~i5 tc$"=1\"001l;r-l8~i5tiOO= J\tI   ~~~.!A1~00001l;f-ff~E2
                  Hoo= 1\nffl¥~~~:1=Htt:i!              ffl¥<ffi~~~~*rr




                                                    Ji~i~~tH~g~l~E@.~1-t~~I
                                                             iltli.ll~flJ



                                                                      Wiini~           i&~~l&I      tj:Lf~~~
                                                                      a!lrl&I~~        mI1aH        H~~@-~-




                                                     Copyright©2013 WW\¥.gov.cn
                                                         All Rights Reserved
                                                       lli&Wifi: ~lii&Ri~




www.gov.cn/jrzg/2009-07/22/content_1371119.htm                                                                  2/2
       Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 15 of 115




Circular from Five Departments Regarding Selecting Outstanding Builders of Socialism
with Chinese Characteristics

       The United Front Work Department of the CPC Central Committee, the Ministry of
Industry and Information Technology, the Ministry of Human Resources and Social Security, the
State Administration for Industry and Commerce and the All-China Federation of Industry and
Commerce have jointly issued a circular recently to launch the selection and commendation for
the Third National Outstanding Builders of Socialism with Chinese Characteristics.

        The five departments have formed a selection committee, and held a meeting with
directors of United Front Work Department and the Federation of Industry and Commerce at
provincial/autonomous regional/municipal levels, organizing and discussing the selection
matters.

        Investors of sole proprietorships registered at the Administration for Industry and
Commerce and in legal operation, general partners of partnerships, controlling shareholders in
private limited liability companies and corporations, senior managers with Chinese nationality
employed by foreign-funded enterprises, owners of individual owned businesses, major investors
of private non-enterprise units, and social intermediary organizations, who have made
outstanding contributions to the socialism with Chinese characteristics, can participate in the
selection. It will be the first time to recommend owner of individual owned businesses.

        The recommended selection conditions will be more scientific and comprehensive. The
major consideration is that the candidate has to support the principles, guidelines, and policies of
the Party, follow socialist rules with Chinese characteristics, and implement the Scientific
Outlook on Development principle. Also, the candidate has to implement complete enterprise
management systems, owns high-quality assets, has good financial status, and timely pays
employee social insurance in full amounts Meanwhile, the Party, League, and trade union are
well organized and play positive role in the corporation owned by such candidate. Candidate
must be patriotic, dedicated, honest, law-abiding, hardworking, and plays a leading role in the
region and the industry, especially from perspectives such as taking social responsibilities,
ensuring safe production, protecting environment, participating in public service and charity, and
fighting against natural disasters. Furthermore, candidate has to make great contributions during
the international financial crisis in terms of ensuring economic growth, people’s livelihood, and
maintaining stability. Finally, the candidate has to make outstanding contributions to develop
independent brands, intellectual property, new technologies, and good corporate cultures.

         The number of recipients for this Award is 100. Recipients will be jointly awarded the
title of national "Excellent Builders of Socialism with Chinese Characteristics" by the five
departments, and will be awarded medals and certificates.
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 16 of 115




                Exhibit C
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 17 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网


  首页                           今日北京               北京          采访                评论
  图像                           视频                 动漫          图表                更多+




      第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示
      名单
      2018-11-19 08:01 北京日报




           来源标题：第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单



            近年来，北京市广大非公有制经济人士和新的社会阶层人士围绕首都城市战略定位，聚
      焦“三件大事”和“三大攻坚战”，主动作为、自主创新，为北京高质量发展作出了重要贡献，
      涌现出一大批先进人物。为树立典型、表彰先进，市委统战部、市委社会工委、市经济和信息化
      局、市人力社保局、市市场监管局、市工商联决定，联合开展第五届北京市优秀中国特色社会主
      义事业建设者评选表彰活动。


            经各单位推荐，相关部门评议，产生了拟表彰人员名单，现予以公示（共50人，按姓氏笔画
      排序）。


            公示期为2018年11月19日-11月23日。


            联 系 人：郑蕾、朱晓宇


            监督电话：63089257、63089178、63089243（传真）


            联系地址：东城区台基厂大街3号市委统战部工商经济处


            电子邮箱：tzbgsjjc@163.com


                                               第五届北京市优秀中国特色社会主义事业建设者评选委员会办公室


                                                                                2018年11月19日

beijing.qianlong.com/2018/1119/2949767.shtml                                                  1/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 18 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            1.于冬笑，男，1974年5月出生，汇通投资有限公司董事长；市商会副会长，西城区政协委
      员、区工商联副主席。


            推荐单位：西城区




beijing.qianlong.com/2018/1119/2949767.shtml                                             2/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 19 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            2.马立民，男，1971年11月出生，北京约基工业股份有限公司董事长；市工商联执委，通州
      区政协委员、区工商联副主席。


            推荐单位：通州区




beijing.qianlong.com/2018/1119/2949767.shtml                                             3/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 20 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            3.马菘元，男，1975年1月出生，北京罗麦科技有限公司总经理；怀柔区工商联副主席。


            推荐单位：怀柔区




beijing.qianlong.com/2018/1119/2949767.shtml                                             4/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 21 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            4.王兴，男，1979年2月出生，北京三快在线科技有限公司创始人兼CEO；全国工商联执
      委。


            推荐单位：海淀区




beijing.qianlong.com/2018/1119/2949767.shtml                                             5/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 22 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            5.王文胜，男，1970年3月出生，北京百灵天地环保科技股份有限公司董事长；市工商联常
      委。


            推荐单位：市商会




beijing.qianlong.com/2018/1119/2949767.shtml                                             6/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 23 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            6.王庆国，男，1970年3月出生，北京中博海工贸有限公司董事长；顺义区政协常委、区工
      商联主席。


            推荐单位：顺义区




beijing.qianlong.com/2018/1119/2949767.shtml                                             7/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 24 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            7.王高飞，男， 1978年5月出生，微梦创科网络科技（中国）有限公司CEO；市政协委员。


            推荐单位：北京新联会




beijing.qianlong.com/2018/1119/2949767.shtml                                             8/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 25 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            16.刘爱森，男，1972年10月出生，森特士兴集团股份有限公司董事长；市政协委员，市工
      商联副主席。


            推荐单位：大兴区




beijing.qianlong.com/2018/1119/2949767.shtml                                             9/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 26 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            15.刘家成，男，1965年10月出生，导演，新沂诚成影业发展有限公司艺术总监；全国政协
      委员。


            推荐单位：北京新联会




beijing.qianlong.com/2018/1119/2949767.shtml                                             10/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 27 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            14.刘东晖，男，1977年4月出生，北京日东升投资有限责任公司董事长；市政协委员，市工
      商联执委，石景山区政协常委、区工商联副主席。


            推荐单位：石景山区




beijing.qianlong.com/2018/1119/2949767.shtml                                             11/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 28 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            13.刘长安，男，1967年12月出生，北京凯达恒业农业技术开发有限公司董事长兼总经理；
      市人大代表，市工商联执委，房山区政协常委、区工商联执委。


            推荐单位：房山区




beijing.qianlong.com/2018/1119/2949767.shtml                                             12/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 29 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            12.任壮，男，1976年11月出生，北京易魔方科技集团有限公司董事长、北京知诚民营企业
      财税与金融服务促进会会长；市工商联常委。


            推荐单位：市商会




beijing.qianlong.com/2018/1119/2949767.shtml                                             13/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 30 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            11.田崇华，男，1973年8月出生，北京味食源食品科技有限责任公司董事长；平谷区政协委
      员 、区工商联副主席。


            推荐单位：平谷区




beijing.qianlong.com/2018/1119/2949767.shtml                                             14/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 31 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            10.史长清，男，1963年6月出生，北京四美国际企业管理有限公司董事长；通州区政协常
      委、区工商联副主席。


            推荐单位：通州区




beijing.qianlong.com/2018/1119/2949767.shtml                                             15/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 32 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            9.付立家，男，1963年11月出生，北京亚东生物制药有限公司总经理；市工商联执委，昌平
      区政协委员、区商会副会长。


            推荐单位：昌平区




beijing.qianlong.com/2018/1119/2949767.shtml                                             16/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 33 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            8.王锡娟，女，1961年3月出生，北京康辰药业股份有限公司董事长；海淀区政协委员。


            推荐单位：密云区




beijing.qianlong.com/2018/1119/2949767.shtml                                             17/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 34 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            17.吕保明，男，1969年8月出生，北京万兴建筑集团有限公司董事长；大兴区政协委员。


            推荐单位：大兴区




beijing.qianlong.com/2018/1119/2949767.shtml                                             18/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 35 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            18.孙子强，男，1964年1月出生，SK集团顾问；市政协委员。


            推荐单位：北京新联会




beijing.qianlong.com/2018/1119/2949767.shtml                                             19/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 36 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            19.朱向晨，男，1956年12月6日出生，北京石京龙滑雪娱乐有限公司董事长兼总经理；市
      政协委员，延庆区政协常委、区工商联副主席。


            推荐单位：延庆区




beijing.qianlong.com/2018/1119/2949767.shtml                                             20/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 37 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            20.闫文辉，男，1966年9月出生，东方时尚驾驶学校股份有限公司总经理；市工商联执委，
      大兴区政协委员，区工商联副主席。


            推荐单位：大兴区




beijing.qianlong.com/2018/1119/2949767.shtml                                             21/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 38 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            21.张兵，男，1963年8月出生，北京华冠商业科技发展有限公司董事长；市人大代表、房山
      区人大常委、区工商联副主席。


            推荐单位：房山区




beijing.qianlong.com/2018/1119/2949767.shtml                                             22/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 39 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            22.张涛，女，1974年1月出生，北京荣涛豌豆产销专业合作社社长、北京荣涛食品有限公司
      总经理；市人大代表，平谷区人大常委、区商会副会长。


            推荐单位：平谷区




beijing.qianlong.com/2018/1119/2949767.shtml                                             23/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 40 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            23.张萌，女，1986年5月出生，早起文创（北京）科技有限公司董事长；市工商联执委，朝
      阳区商会副会长。


            推荐单位：朝阳区




beijing.qianlong.com/2018/1119/2949767.shtml                                             24/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 41 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            24.张一春，男，1973年5月出生，中商惠民（北京）电子商务有限公司董事长；市政协委
      员，市商会副会长，朝阳区政协委员、区工商联副主席。


            推荐单位：朝阳区




beijing.qianlong.com/2018/1119/2949767.shtml                                             25/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 42 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            25.张东明，男，1965年3月出生，御德金同益控股集团有限公司董事长；通州区政协委员、
      区工商联副主席。


            推荐单位：通州区




beijing.qianlong.com/2018/1119/2949767.shtml                                             26/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 43 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            34.陈向宏，男，1963年7月出生，北京古北水镇旅游有限公司总裁。


            推荐单位：密云区




beijing.qianlong.com/2018/1119/2949767.shtml                                             27/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 44 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            33.沈开涛，男，1964年1月出生，江泰保险经纪股份有限公司董事长兼CEO；市政协委员、
      门头沟区政协委员。


            推荐单位：门头沟区




beijing.qianlong.com/2018/1119/2949767.shtml                                             28/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 45 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            32.杨洁，女，1964年3月出生，北京大道信通科技股份有限公司执行董事；市工商联执委，
      东城区人大代表、区工商联副主席。


            推荐单位：东城区




beijing.qianlong.com/2018/1119/2949767.shtml                                             29/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 46 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            31.李晓东，男，1962年12月出生，北京大星发商贸有限公司董事长；怀柔区政协委员，区
      商会副会长。


            推荐单位：怀柔区




beijing.qianlong.com/2018/1119/2949767.shtml                                             30/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 47 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            30.李永旺，男，1963年4月出生，中科合成油技术有限公司总经理；怀柔区政协副主席。


            推荐单位：怀柔区




beijing.qianlong.com/2018/1119/2949767.shtml                                             31/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 48 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            29.李明，男，1962年7月出生，恒祥基业投资有限公司董事长；市政协委员、市商会副会
      长，朝阳区政协常委、区工商联副主席。


            推荐单位：市商会




beijing.qianlong.com/2018/1119/2949767.shtml                                             32/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 49 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            28.李平，男，1967年3月出生，北京东土科技股份有限公司董事长；市工商联执委，石景山
      区工商联副主席。


            推荐单位：石景山区




beijing.qianlong.com/2018/1119/2949767.shtml                                             33/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 50 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            27.张涌森，男，1962年9月出生，钱江弹簧（北京）有限公司董事长兼总经理；市工商联常
      委，顺义区政协常委、区工商联副主席。


            推荐单位：顺义区




beijing.qianlong.com/2018/1119/2949767.shtml                                             34/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 51 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            26.张凌云，男，1976年10月出生，掌阅科技股份有限公司创始人兼总裁；市政协委员，市
      工商联常委，朝阳区政协委员、区商会副会长。


            推荐单位：朝阳区




beijing.qianlong.com/2018/1119/2949767.shtml                                             35/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 52 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            35.周鸿祎，男，1970年10月出生，360集团董事长兼CEO；全国政协委员。


            推荐单位：北京新联会




beijing.qianlong.com/2018/1119/2949767.shtml                                             36/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 53 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            36.范树奎，男，1968年6月出生，中联资产评估集团有限公司董事长；全国政协委员。


            推荐单位：北京新联会




beijing.qianlong.com/2018/1119/2949767.shtml                                             37/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 54 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            37.郑小丹，女，1979年5月出生，北京元六鸿远电子科技股份有限公司副董事长；丰台区政
      协委员、区工商联副主席。


            推荐单位：丰台区




beijing.qianlong.com/2018/1119/2949767.shtml                                             38/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 55 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            38.郑洪坤，男，1980年10月出生，北京百迈客生物科技有限公司董事长兼CEO 。


            推荐单位：顺义区




beijing.qianlong.com/2018/1119/2949767.shtml                                             39/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 56 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            39.赵毅武，男，1966年6月出生，北京纳通科技集团有限公司董事长；全国政协委员，市政
      协委员、市工商联副主席，海淀区政协委员，海淀区商会副会长。


            推荐单位：市商会




beijing.qianlong.com/2018/1119/2949767.shtml                                             40/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 57 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            40.郜春海，男，1970年11月出生，交控科技股份有限公司董事长兼总裁；市人大代表、丰
      台区政协委员。


            推荐单位：丰台区




beijing.qianlong.com/2018/1119/2949767.shtml                                             41/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 58 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            41.夏华，女，1969年3月出生，依文服饰股份有限公司董事长；市人大代表。


            推荐单位：丰台区




beijing.qianlong.com/2018/1119/2949767.shtml                                             42/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 59 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            42.夏曙东，男，1972年10月出生，北京千方科技股份有限公司董事长兼总经理；市政协委
      员、市工商联副主席。


            推荐单位：市商会




beijing.qianlong.com/2018/1119/2949767.shtml                                             43/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 60 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            43.顾小锋，男，1963年5月出生，北京格林伟迪科技股份有限公司董事长，市商会副会长，
      海淀区政协委员、区工商联副主席。


            推荐单位：海淀区




beijing.qianlong.com/2018/1119/2949767.shtml                                             44/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 61 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            44.高磊，男，1965年1月出生，瑞斯康达科技发展股份有限公司董事长兼总经理；海淀区工
      商联副主席。


            推荐单位：海淀区




beijing.qianlong.com/2018/1119/2949767.shtml                                             45/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 62 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            45.常鹏，男，1973年4月出生，北京裕昌置业集团董事长兼总裁；西城区人大代表，区工商
      联副主席。


            推荐单位：西城区




beijing.qianlong.com/2018/1119/2949767.shtml                                             46/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 63 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            46.黄孝斌，男，1972年10月出生，北京时代凌宇科技股份有限公司董事长兼总裁；市政协
      委员，市工商联执委。


            推荐单位：朝阳区




beijing.qianlong.com/2018/1119/2949767.shtml                                             47/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 64 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            47.甄军，男，1969年11月出生，北京东方嘉诚文化产业发展有限公司董事长；东城区政协
      委员、区工商联常委。


            推荐单位：东城区




beijing.qianlong.com/2018/1119/2949767.shtml                                             48/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 65 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            48.解江冰，男，1972年11月出生，爱博诺德（北京）医疗科技有限公司董事长兼总经理；
      市人大代表、市工商联执委，昌平区政协委员、区工商联副主席。


            推荐单位：昌平区




beijing.qianlong.com/2018/1119/2949767.shtml                                             49/51
3/2/2021             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 66 of 115
                                  第五届北京市优秀中国特色社会主义事业建设者拟表彰人员公示名单-千龙网·中国首都网




            49.雷军，男，汉族，1969年12月出生，小米集团创始人、董事长兼CEO；全国人大代表、
      全国工商联副主席，市工商联副主席。


            推荐单位：海淀区




beijing.qianlong.com/2018/1119/2949767.shtml                                             50/51
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 67 of 115
        Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 68 of 115




Public List of Individuals to be Awarded the Fifth Beijing Outstanding Builders of
Socialism with Chinese Characteristics

2018-11-19 08:01 Beijing Daily

Source Title: Public List of Individuals to be Awarded the Fifth Beijing Outstanding Builders of
Socialism with Chinese Characteristics

In recent years, a large number individuals from private sector and new social classes have acted
actively and innovatively and have made great contributions to the development of Beijing by
following the strategy of capital city and focusing on the “Three Major Events1“ and “Three
Tough Battles2“ policies. In order to set up role models and award people who made
contributions, the United Front Work Department of Beijing City, the Social Work Committee of
Beijing City, the municipal Bureau of Economics and Information Technology, the municipal
Human Resources and Social Security Bureau, the municipal Market Supervision Bureau, and
the municipal Federation of Industry and Commerce decided to jointly launch the Fifth Beijing
Outstanding Builders of Socialism with Chinese Characteristics selection and commendation.

After the recommendation of various units and review of relevant departments, a list of
recipients has been generated, which is now publicly announced (a total of 50 individuals, sorted
by strokes of surnames).

The public notice period is from November 19th to November 23rd, 2018.

Contact person: Zheng Lei, Zhu Xiaoyu

Supervision telephone: 63089257, 63089178, 63089243 (fax)

Contact address: Industrial and Commercial Economics Division, United Front Work
Department of the Beijing City, No. 3, Taijichang Street, Dongcheng District

Email: tzbgsjjc@163.com

Office of the Fifth Beijing Outstanding Builders of Socialism with Chinese Characteristics
Review Committee

November 19, 2018




1
 “Three Major Events” refers to: City planning; coordinate with Hebei province and Tianjin city; prepare
for the 2022 Beijing winter Olympics.
2
 “Three Tough Battles” refers to: take various measures to reduce financial risks; lift residents out of
poverty; reduce air pollution.
       Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 69 of 115




1. Yu Dongxiao, male, born in May 1974, chairman of Huitong Investment Co., Ltd.; vice
chairman of the Municipal Chamber of Commerce, member of the Xicheng District Chinese
People’s Political Consultative Conference (“CPPCC”) , and vice chairman of the District
Federation of Industry and Commerce.

Recommended unit: Xicheng District

2. Ma Limin, male, born in November 1971, chairman of Beijing Yueji Industrial Co., Ltd.;
executive member of the Municipal Federation of Industry and Commerce, member of the
Tongzhou District CPPCC, and vice chairman of the District Federation of Industry and
Commerce.

Recommended unit: Tongzhou District

3. Ma Sungyuan, male, born in January 1975, general manager of Beijing Luomai Technology
Co., Ltd.; vice chairman of Huairou District Federation of Industry and Commerce.

Recommended unit: Huairou District

4. Wang Xing, male, born in February 1979, founder and CEO of Beijing Sankuai Online
Technology Co., Ltd.; executive member of the All-China Federation of Industry and
Commerce.

Recommended unit: Haidian District

5. Wang Wensheng, male, born in March 1970, chairman of Beijing Bailing Tiandi
Environmental Protection Technology Co., Ltd.; member of the Standing Committee of the
Municipal Federation of Industry and Commerce.

Recommended unit: City Chamber of Commerce

6. Wang Qingguo, male, born in March 1970, chairman of Beijing Zhongbohai Industry and
Trade Co., Ltd.; member of the Standing Committee of the Shunyi District CPPCC and chairman
of the District Federation of Industry and Commerce.

Recommended unit: Shunyi District

7. Wang Gaofei, male, born in May 1978, CEO of Microdream Network Technology (China)
Co., Ltd.; member of Beijing City CPPCC.

Recommended unit: Beijing NSSA

16. Liu Aisen, male, born in October 1972, Chairman of Center International Group Co., Ltd.;
member of the Beijing City CPPCC, vice chairman of the Municipal Federation of Industry and
Commerce.
       Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 70 of 115




Recommended unit: Daxing District

15. Liu Jiacheng, male, born in October 1965, director, artistic director of Xinyi Chengcheng
Film Development Co., Ltd.; member of the National CPPCC.

Recommended unit: Beijing New Social Stratum Association (“NSSA”)

14. Liu Donghui, male, born in April 1977, chairman of Beijing Ridongsheng Investment Co.,
Ltd.; member of the Beijing City CPPCC, executive member of the Municipal Federation of
Industry and Commerce, member of the Standing Committee of the Shijingshan District CPPCC,
and vice chairman of the District Federation of Industry and Commerce.

Recommended unit: Shijingshan District

13. Liu Changan, male, born in December 1967, chairman and general manager of Beijing Kaida
Hengye Agricultural Technology Development Co., Ltd.; representative of the People’s
Congress of Beijing City, executive member of the Municipal Federation of Industry and
Commerce, member of the Standing Committee of the Fangshan District Political Consultative
Conference, and executive member of the District Federation of Industry and Commerce.

Recommended unit: Fangshan District

12. Ren Zhuang, male, born in November 1976, chairman of Beijing Yimofang Technology
Group Co., Ltd., chairman of Beijing Zhicheng Private Enterprise Finance, Taxation and
Financial Services Promotion Association; member of the Standing Committee of the Municipal
Federation of Industry and Commerce.

Recommended unit: City Chamber of Commerce

11. Tian Chonghua, male, born in August 1973, chairman of Beijing Weishiyuan Food
Technology Co., Ltd.; member of the CPPCC of Pinggu District and vice chairman of the
District Federation of Industry and Commerce.

Recommended unit: Pinggu District

10. Shi Changqing, male, born in June 1963, Chairman of Beijing Simei International Enterprise
Management Co., Ltd.; Member of the Standing Committee of the CPPCC of Tongzhou District
and Vice Chairman of the District Federation of Industry and Commerce.

Recommended unit: Tongzhou District

9. Fu Lijia, male, born in November 1963, general manager of Beijing Yadong
Biopharmaceutical Co., Ltd.; executive member of the Municipal Federation of Industry and
Commerce, member of the CPPCC of Changping District, and vice chairman of the District
Chamber of Commerce.
      Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 71 of 115




Recommended unit: Changping District

8. Wang Xijuan, female, born in March 1961, chairman of Beijing Kangchen Pharmaceutical
Co., Ltd.; member of the Haidian District CPPCC.

Recommended unit: Miyun District

17. Lv Baoming, male, born in August 1969, chairman of Beijing Wanxing Construction Group
Co., Ltd.; member of the CPPCC Daxing District.

Recommended unit: Daxing District

18. Sun Ziqiang, male, born in January 1964, consultant of SK Group; member of Beijing city
CPPCC.

Recommended unit: Beijing NSSA

19. Zhu Xiangchen, male, born on December 6, 1956, chairman and general manager of Beijing
Shijinglong Ski Entertainment Co., Ltd.; member of Beijing City CPPCC, member of the
Standing Committee of the Yanqing District Political Consultative Conference, and vice
chairman of the District Federation of Industry and Commerce.

Recommended unit: Yanqing District

20. Yan Wenhui, male, born in September 1966, general manager of Oriental Shishang Driving
School Co., Ltd.; executive member of the Municipal Federation of Industry and Commerce,
member of the Daxing District CPPCC, and vice chairman of the District Federation of Industry
and Commerce.

Recommended unit: Daxing District

21. Zhang Bing, male, born in August 1963, chairman of Beijing Huaguan Commercial
Technology Development Co., Ltd.; representative of the People’s Congress of Beijing City,
member of the Standing Committee of Fangshan District People’s Congress, and vice chairman
of the District Federation of Industry and Commerce.

Recommended unit: Fangshan District

22. Zhang Tao, female, born in January 1974, president of Beijing Rongtao Pea Production and
Marketing Cooperative, and general manager of Beijing Rongtao Food Co., Ltd.; representative
of the People’s Congress of Beijing City, member of the Standing Committee of the People’s
Congress of Pinggu District, and vice chairman of the District Chamber of Commerce.

Recommended unit: Pinggu District
      Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 72 of 115




23. Zhang Meng, female, born in May 1986, chairman of Zaoqi Wenchuang (Beijing)
Technology Co., Ltd.; executive member of the Municipal Federation of Industry and
Commerce, and vice chairman of the Chaoyang District Chamber of Commerce.

Recommended unit: Chaoyang District

24. Zhang Yichun, male, born in May 1973, chairman of China Merchants Huimin (Beijing) E-
commerce Co., Ltd.; member of the CPPCC of Beijing City, vice chairman of the City Chamber
of Commerce, member of the Chaoyang District CPPCC, and vice chairman of the District
Federation of Industry and Commerce.

Recommended unit: Chaoyang District

25. Zhang Dongming, male, born in March 1965, chairman of Yudejin Tongyi Holding Group
Co., Ltd.; member of the Tongzhou District CPPCC and vice chairman of the District Federation
of Industry and Commerce.

Recommended unit: Tongzhou District

34. Chen Xianghong, male, born in July 1963, President of Beijing Gubei Water Town Tourism
Co., Ltd.

Recommended unit: Miyun District

33. Shen Kaitao, male, born in January 1964, Chairman and CEO of Jiangtai Insurance Brokers
Co., Ltd.; member of the Beijing City CPPCC and member of the Mentougou District CPPCC.

Recommended unit: Mentougou District

32. Yang Jie, female, born in March 1964, executive director of Beijing Dadao Information
Technology Co., Ltd.; executive member of the Municipal Federation of Industry and
Commerce, representative of the Dongcheng District People’s Congress, and vice chairman of
the District Federation of Industry and Commerce.

Recommended unit: Dongcheng District

31. Li Xiaodong, male, born in December 1962, chairman of Beijing Daxingfa Trading Co., Ltd.;
member of the CPPCC of Huairou District and vice chairman of the District Chamber of
Commerce.

Recommended unit: Huairou District

30. Li Yongwang, male, born in April 1963, general manager of Zhongke Synthetic Oil
Technology Co., Ltd.; vice chairman of the CPPCC of Huairou District.

Recommended unit: Huairou District
      Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 73 of 115




29. Li Ming, male, born in July 1962, chairman of Hengxiang Foundation Investment Co., Ltd.;
member of the Beijing City CPPCC, vice chairman of the Municipal Chamber of Commerce,
member of the Standing Committee of the Chaoyang District CPPCC, and vice chairman of the
District Federation of Industry and Commerce.

Recommended unit: City Chamber of Commerce

28. Li Ping, male, born in March 1967, chairman of Beijing Dongtu Technology Co., Ltd.;
executive member of the Municipal Federation of Industry and Commerce, and vice chairman of
the Shijingshan District Federation of Industry and Commerce.

Recommended unit: Shijingshan District

27. Zhang Yongsen, male, born in September 1962, chairman and general manager of Qianjiang
Spring (Beijing) Co., Ltd.; member of the Standing Committee of the Municipal Federation of
Industry and Commerce, member of the Standing Committee of the Shunyi District CPPCC, and
vice chairman of the District Federation of Industry and Commerce.

Recommended unit: Shunyi District

26. Zhang Lingyun, male, born in October 1976, founder and president of Zhangyue Technology
Co., Ltd.; member of the Beijing City CPPCC, member of the Standing Committee of the
Municipal Federation of Industry and Commerce, member of the Chaoyang District CPPCC, and
vice chairman of the District Chamber of Commerce.

Recommended unit: Chaoyang District

35. Zhou Hongyi, male, born in October 1970, chairman and CEO of 360 Group; member of the
National Committee of the CPPCC.

Recommended unit: Beijing NSSA

36. Fan Shukui, male, born in June 1968, Chairman of China United Assets Appraisal Group
Co., Ltd.; member of the National Committee of the CPPCC.

Recommended unit: Beijing NSSA

37. Zheng Xiaodan, female, born in May 1979, vice chairman of Beijing Yuanliu Hongyuan
Electronic Technology Co., Ltd.; member of the Fengtai District CPPCC and vice chairman of
the District Federation of Industry and Commerce.

Recommended unit: Fengtai District

38. Zheng Hongkun, male, born in October 1980, Chairman and CEO of Beijing Biomarker
Biotechnology Co., Ltd.
       Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 74 of 115




Recommended unit: Shunyi District

39. Zhao Yiwu, male, born in June 1966, chairman of Beijing Natong Technology Group Co.,
Ltd.; member of the National Committee of the CPPCC, member of the Beijing City CPPCC,
vice chairman of the Municipal Federation of Industry and Commerce, member of the Haidian
District CPPCC, and vice chairman of the Haidian District Chamber of Commerce.

Recommended unit: City Chamber of Commerce

40. Gao Chunhai, male, born in November 1970, Chairman and President of Traffic Control
Technology Co., Ltd.; representative of the Beijing City People’s Congress and member of the
Fengtai District CPPCC.

Recommended unit: Fengtai District

41. Xia Hua, female, born in March 1969, Chairman of Yiwen Apparel Co., Ltd.; representative
of the People’s Congress of Beijing City.

Recommended unit: Fengtai District

42. Xia Shudong, male, born in October 1972, chairman and general manager of Beijing
Qianfang Technology Co., Ltd.; member of the Beijing City CPPCC and vice chairman of the
Beijing Federation of Industry and Commerce.

Recommended unit: City Chamber of Commerce

43. Gu Xiaofeng, male, born in May 1963, chairman of Beijing Greenved Technology Co., Ltd.,
vice chairman of the Municipal Chamber of Commerce, member of the Haidian District CPPCC,
and vice chairman of the District Federation of Industry and Commerce.

Recommended unit: Haidian District

44. Gao Lei, male, born in January 1965, chairman and general manager of Rascomda
Technology Development Co., Ltd.; vice chairman of Haidian District Federation of Industry
and Commerce.

Recommended unit: Haidian District

45. Chang Peng, male, born in April 1973, chairman and president of Beijing Yuchang Real
Estate Group; representative of the Xicheng District People’s Congress, and vice chairman of the
District Federation of Industry and Commerce.

Recommended unit: Xicheng District
       Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 75 of 115




46. Huang Xiaobin, male, born in October 1972, chairman and president of Beijing Shidai
Lingyu Technology Co., Ltd.; member of the Beijing City CPPCC, executive member of the
Municipal Federation of Industry and Commerce.

Recommended unit: Chaoyang District

47. Zhen Jun, male, born in November 1969, chairman of Beijing Oriental Jiacheng Cultural
Industry Development Co., Ltd.; member of the Dongcheng District CPPCC and member of the
Standing Committee of the District Federation of Industry and Commerce.

Recommended unit: Dongcheng District

48. Xie Jiangbing, male, born in November 1972, chairman and general manager of Aibo Nord
(Beijing) Medical Technology Co., Ltd.; representative of the Beijing City People’s Congress,
executive member of the Municipal Federation of Industry and Commerce, member of the
CPPCC of Changping District, and vice chairman of the District Federation of Industry and
Commerce.

Recommended unit: Changping District

49. Lei Jun, male, the Han nationality, born in December 1969, founder, chairman and CEO of
Xiaomi Group; member of the National People’s Congress, vice chairman of the All-China
Federation of Industry and Commerce, and vice chairman of the Municipal Federation of
Industry and Commerce.

Recommended unit: Haidian District

50. Pan Xiaojun, male, born in March 1966, chairman of Beijing Taining Kechuang Rainwater
Utilization Technology Co., Ltd.; representative of the Beijing City People’s Congress, member
of the Standing Committee of the Municipal Federation of Industry and Commerce; member of
the Standing Committee of the CPPCC of Changping District, and vice chairman of the District
Federation of Industry and Commerce.

Recommended unit: Changping District

Editor in charge: Jia Yujing (QC0005)

© Beijing Qianlong News Network Communication Co., Ltd. All rights reserved
Without the special written authorization of Qianlong News.com, please do not reprint or create
a mirror image. Violators will be investigated in accordance with the law.
Report Qianlong.com Civilization Office website report hotline: 84686999, report email:
qljbzx@126.com
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 76 of 115




                Exhibit D
                       Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 77 of 115

        "不忘初心、牢记使命"官网 | 中央党史和文献研究院网站 | 中国共产党历史网 | 中组部12380举报网 | 中组部党建研究网 | 全国哲学社会科学规划网




                                                      高层动态     干部论坛    人事    理论   党建       要闻   独家

                                                      领导活动     时代先锋    反腐    评论   党史       综合   视频




中国共产党新闻 >> 综合报道                                                                    分享到：




第五届全国非公有制经济人士优秀中国特色社会主义事业建设
            者名单
                        （按地区排序，共100名）
                                                                                       学习路上            习近平
                  2019年08月30日10:21    来源：人民网－人民日报
                                                                                       学习有声          系列重要讲话数据
                                                                                       学习金句
     雷 军 小米集团董事长兼首席执行官                                                                                  库


     陈东升 泰康保险集团股份有限公司董事长兼首席执行官
                                                                                       学习贯彻           党课随身听
     刘爱森 森特士兴集团股份有限公司董事长                                                               十九大精神          闪光的足迹
                                                                                       辉煌十九大
     彭雪峰 北京大成律师事务所主任

     张 威 天津炫世唐门文化传媒有限公司董事长                                                           全国基层党建           最美奋斗者
                                                                                     创新案例征集          新中国发展面对面
     张荣华 天津荣程祥泰投资控股集团有限公司董事会主席

     江浩然 恒银金融科技股份有限公司董事长

     魏立华 石家庄君乐宝乳业有限公司总裁

     刘延云 河北千喜鹤饮食股份有限公司董事长

     卢 勇 秦皇岛星箭特种玻璃有限公司总经理

     武玉林 河北邯郸市丛台区玉林调味食品厂厂长

     郭兴银 山西省平遥煤化（集团）有限责任公司董事长兼总经理
                                                                                           微信“扫一扫”添加“学习大国”
     任武贤 亚宝药业集团股份有限公司董事长

     武峥兴 山西水塔醋业股份有限公司董事长

     王召明 内蒙古蒙草生态环境（集团）股份有限公司董事长

     于海龙 内蒙古科沁万佳食品有限公司董事长

     曲道奎 沈阳新松机器人自动化股份有限公司总裁

     纪洪帅 铭源控股集团有限公司董事长
                                                                                       微信“扫一扫”添加“人民党建云”


     张之一 辽宁俏牌生物科技有限公司董事长

     李吉宝 吉林省通用机械（集团）有限责任公司董事长兼总经理
         Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 78 of 115

冷友斌 黑龙江飞鹤乳业有限公司董事长

肖新光 哈尔滨安天科技集团股份有限公司董事长

张忠凯 哈尔滨东盛金属材料有限公司总裁

丁佐宏 月星集团有限公司董事长

王均豪 上海均瑶（集团）有限公司总裁

徐 雯 上海莘越软件科技有限公司总经理

卢慧文 上海协和教育集团总校长

陈 岩 分众传媒信息技术股份有限公司首席战略官

周建平 海澜集团有限公司董事长

缪汉根 盛虹控股集团有限公司董事长

汪建国 五星控股集团有限公司董事长

杨永岗 中简科技股份有限公司董事长兼总经理

李晓冬 江苏联瑞新材料股份有限公司董事长兼总经理

唐黎萍 宜兴市丁蜀镇紫圣陶轩陶瓷经营部负责人

鲁伟鼎 万向集团公司董事长兼首席执行官

丁 磊 网易（杭州）网络有限公司首席执行官

郑永刚 宁波杉杉股份有限公司董事局主席

张天任 天能集团股份有限公司董事局主席兼总裁

秦旺仁增 浙江润兰科技有限公司董事长

章华妹 华妹百货店负责人

何 军 浙江省公羊会公益救援促进会会长

刘 屹 安徽艾可蓝环保股份有限公司董事长兼总经理

程 磊 马鞍山百助网络科技有限公司首席执行官

李 强 安徽省涡阳县鸿翔时装店经理

周少雄 福建七匹狼实业股份有限公司董事长

郑宝佑 福建省金纶高纤股份有限公司董事长

刘渊毅 三明市毅君机械铸造有限公司总经理

郭继光 福建复茂食品有限公司董事长

郑跃文 科瑞集团有限公司董事局主席

卞志良 泰山体育产业集团有限公司董事长

张国防 青岛明月生物医用材料有限公司董事长

魏东晓 山东方寸微电子科技有限公司董事、主要出资人

脱安利 青州市隆盛糕点厂厂长
         Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 79 of 115

王百忠 长城梅地亚文化产业集团有限公司总经理

徐 平 河南开元国际经贸有限公司董事长

薛 荣 河南圆方物业管理有限公司总裁

朱明甫 鹤壁国立光电科技股份有限公司董事长

张海洋 郑州市二七区红京红酒业商行负责人

黄 立 武汉高德红外股份有限公司董事长

阎 志 卓尔控股有限公司董事长

肖凯旋 金马凯旋集团董事长

严贤涛 随州市九口堰富民蘑菇农民专业合作社理事长

曹亦农 湖北申简通律师事务所执行主任

何清华 山河智能装备股份有限公司董事长

罗可大 浏阳河集团股份有限公司董事长

李应新 株洲瑞德尔冶金设备制造有限公司总经理

胡 杨 芷江胡杨雕刻工作室艺术总监

李东生 TCL集团股份有限公司董事长兼首席执行官

王传福 比亚迪股份有限公司董事长兼总裁

吴光胜 华讯方舟科技有限公司董事长

张伟明 广东星联科技有限公司董事长

蒋 凯 广东凯宝机器人科技有限公司总经理

冯国贤 广州市白云区竹料丽的通讯部负责人

陈 军 广西云天实业集团有限公司董事长

刘维英 象翌微链科技发展有限公司董事长

陈良刚 海南立昇净水科技实业有限公司董事长

刘文民 齐鲁制药（海南）有限公司董事长

蒋仁生 重庆智飞生物制品股份有限公司董事长兼总经理

朱明跃 重庆八戒网络股份有限公司董事长兼首席执行官

王乔道 重庆南电科技有限公司总经理

樊建川 四川安仁建川文化产业开发有限公司董事长

梁效宁 四川效率源信息安全技术股份有限公司董事长

柏龙军 都江堰市如云商贸行总经理

蓝逢辉 尤尼泰税务师事务所有限公司总裁

陶华碧 贵阳南明老干妈风味食品有限责任公司董事长

王 菁 贵州省兴义市布谷鸟民族实业发展有限公司董事长
                    Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 80 of 115

  兰 靖 云南南方教育投资集团有限公司董事长

  尼玛扎西 西藏宏绩集团有限公司董事长

  何金碧 西安迈科金属国际集团有限公司董事局主席

  唐皓晨 西安云景智维科技有限公司首席执行官

  雷华锋 陕西正衡投资控股集团有限公司董事长

  肖胜利 天水华天电子集团股份有限公司董事长

  敏文祥 甘肃华羚实业集团有限公司董事长

  李银会 青海互助青稞酒股份有限公司董事长

  乔继华 青海江河源投资集团有限公司董事局主席兼总裁

  彭 凡 宁夏共享集团股份有限公司董事长

  王小宁 宁夏维尔铸造有限责任公司董事长

  韩键刚 新疆天信企业（集团）有限公司董事长

  郑茶妹 新疆昆仑尼雅生态农牧发展有限公司总经理

  于永良 新疆天诚农机具制造有限公司董事长

  （新华社北京8月29日电）

  《 人民日报 》（ 2019年08月30日 06 版）

                                                              (责编：王珂园、常雪梅)




   人民日报社概况 | 关于人民网 | 报社招聘 | 招聘英才 | 广告服务 | 合作加盟 | 供稿服务 | 网站声明 | 网站律师 | 信息保护 | 呼叫中心 | ENGLISH

镜像:日本   教育网   科技网    呼叫热线：4008-100-300      服务邮箱：kf@people.cn         违法和不良信息举报电话：010-65363263   举报邮箱：jubao@people.cn

                          互联网新闻信息服务许可证10120170001 | 增值电信业务经营许可证B1-20060139

                       信息网络传播视听节目许可证0104065 | 广播电视节目制作经营许可证（广媒）字第172号

        网络文化经营许可证 京网文[2017]9786-1126号 | 网络出版服务许可证（京）字258号 | 京ICP证000006号 | 京公网安备11000002000008号


                                  人 民 网 版 权 所 有 ，未 经 书 面 授 权 禁 止 使 用

                             Copyright © 1997-2019 by www.people.com.cn. all rights reserved
       Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 81 of 115




    List of Recipients of the Fifth National Outstanding Builders of Socialism with Chinese
                             Characteristics from Non-Public Sector
                              (Sorted by region, 100 people in total)
                     10:21 August 30, 2019 Source: People’s Daily Online

Lei Jun, Chairman and CEO of Xiaomi Group

Chen Dongsheng, Chairman and CEO of Taikang Insurance Group Co., Ltd.

Liu Aisen, Chairman of Center International Group Co., Ltd.

Peng Xuefeng, Partner of Dentons Beijing Office

Zhang Wei, Chairman of Tianjin Xuanshi Tangmen Cultural Media Co., Ltd.

Zhang Ronghua, Chairman of Tianjin Rong Cheng Xiang Tai Investment Holding Group Co.,
Ltd.

Jiang Haoran, Chairman of Hengyin Financial Technology Co., Ltd.

Wei Lihua, President of Shijiazhuang Junlebao Dairy Co., Ltd.

Liu Yanyun, Chairman of Hebei Qianxihe Catering Co., Ltd.

Lu Yong, General Manager of Qinhuangdao Xingjian Special Glass Co., Ltd.

Wu Yulin, Director of Yulin Seasoning Food Factory, Congtai District, Handan City, Hebei
Province

Guo Xingyin, Chairman and General Manager of Shanxi Pingyao Coalification (Group) Co., Ltd.

Ren Wuxian, Chairman of Yabao Pharmaceutical Group Co., Ltd.

Wu Zhengxing, Chairman of Shanxi Shui Ta Vinegar Co., Ltd.

Wang Zhaoming, Chairman of Inner Mongolia Meng Cao Ecological Environment (Group) Co.,
Ltd.

Yu Hailong, Chairman of Inner Mongolia Keqin Wanjia Food Co., Ltd.

Qu Daokui, President of Shenyang Xinsong Robot Automation Co., Ltd.

Ji Hongshuai, Chairman of Mingyuan Holding Group Co., Ltd.

Zhang Yi, Chairman of Liaoning Qiaopai Biotechnology Co., Ltd.

Li Jibao, Chairman and General Manager of Jilin Province General Machinery (Group) Co., Ltd.

Leng Youbin, Chairman of Heilongjiang Feihe Dairy Co., Ltd.
      Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 82 of 115




Xiao Xinguang, Chairman of Harbin Antian Technology Group Co., Ltd.

Zhang Zhongkai, President of Harbin Dongsheng Metal Materials Co., Ltd.

Ding Zuohong, Chairman of Yue Xing Group Co., Ltd.

Wang Junhao, President of Shanghai June Yao (Group) Co., Ltd.

Xu Wen, General Manager of Shanghai Shen Yue Software Technology Co., Ltd.

Lu Huiwen, Chief President of Shanghai Xie He Education Group

Chen Yan, Chief Strategy Officer, Focus Media Information Technology Co., Ltd.

Zhou Jianping, Chairman of Heilan Group Co., Ltd.

Miao Hangen, Chairman of Shenghong Holding Group Co., Ltd.

Wang Jianguo, Chairman of Wuxing Holding Group Co., Ltd.

Yang Yonggang, Chairman and General Manager of Zhong Jian Technology Co., Ltd.

Li Xiaodong, Chairman and General Manager of Jiangsu Lianrui New Materials Co., Ltd.

Tang Liping, Head of Ceramics Business Department, Zisheng Taoxuan, Dingshu Town, Yixing
City

Lu Weiding, Chairman and CEO of Wanxiang Group Corporation

Ding Lei, CEO of NetEase (Hangzhou) Network Co., Ltd.

Zheng Yonggang, Chairman of Ningbo Shanshan Co., Ltd.

Zhang Tianren, Chairman and CEO of Tianneng Group Co., Ltd.

Qin Wangrenzeng, Chairman of Zhejiang Runlan Technology Co., Ltd.

Zhang Huamei, Head of Huamei Department Store

He Jun, Chairman of the Public Welfare Rescue Promotion Association of Zhejiang Ram Union
Rescue

Liu Yi, Chairman and General Manager of Anhui Act Blue Environmental Protection Co., Ltd.

Cheng Lei, CEO of Maanshan Baizhu Network Technology Co., Ltd.

Li Qiang, Manager of Hongxiang Fashion Store, Guoyang County, Anhui Province

Zhou Shaoxiong, Chairman of Fujian Septwolves Industrial Co., Ltd.
      Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 83 of 115




Zheng Baoyou, Chairman of Fujian Jinlun Fiber Co., Ltd.

Liu Yuanyi, General Manager of Sanming Yijun Machinery Casting Co., Ltd.

Guo Jiguang, Chairman of Fujian Fumao Food Co., Ltd.

Zheng Yuewen, Chairman of the Board of Directors of Kerui Group Co., Ltd.

Bian Zhiliang, Chairman of Taishan Sports Industry Group Co., Ltd.

Zhang Guofang, Chairman of Qingdao Mingyue Biomedical Materials Co., Ltd.

Wei Dongxiao, Director and Major Investor of Shandong Fangcun Microelectronics Technology
Co., Ltd.

Tuo Anli, Director of Qingzhou Longsheng Pastry Factory

Wang Baizhong, General Manager of Great Wall Media Cultural Industry Group Co., Ltd.

Xu Ping, Chairman of Henan Kaiyuan International Economic and Trade Co., Ltd.

Xue Rong, President of Henan Yuanfang Property Management Co., Ltd.

Zhu Mingfu, Chairman of Hebi National Optoelectronics Technology Co., Ltd.

Zhang Haiyang, Head of Hongjing Red Wine Company, Erqi District, Zhengzhou City

Huang Li, Chairman of Wuhan Guide Infrared Co., Ltd.

Yan Zhi, Chairman of Zall Holdings Co., Ltd.

Xiao Kaixuan, Chairman of Kinmux TriumphalGroup

Yan Xiantao, Chairman of the Fumin Mushroom Farmers Professional Cooperative in
Jiukouyan, Suizhou City

Cao Yinong, Executive Director of Hubei Shenjiantong Law Firm

He Qinghua, Chairman of Sunward Intelligent Equipment Co., Ltd.

Luo Keda, Chairman of Liuyanghe Group Co., Ltd.

Li Yingxin, General Manager of Zhuzhou Ruideer Metallurgical Equipment Manufacturing Co.,
Ltd.

Hu Yang, Artistic Director of Zhijiang Hu Yang Carving Studio

Li Dongsheng, Chairman and CEO of TCL Group Co., Ltd.
       Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 84 of 115




Wang Chuanfu, Chairman and President of BYD Co., Ltd.

Wu Guangsheng, Chairman of CCT Technology Co., Ltd.

Zhang Weiming, Chairman of Guangdong Xing Lian Technology Co., Ltd.

Jiang Kai, General Manager of Guangdong Kaibao Robot Technology Co., Ltd.

Feng Guoxian, Head of Communications Department, Zhuliao Lidi, Baiyun District, Guangzhou

Chen Jun, Chairman of Guangxi Yuntian Industrial Group Co., Ltd.

Liu Weiying, Chairman of Xiangyi Microchain Technology Development Co., Ltd.

Chen Lianggang, Chairman of Hainan Lisheng Water Purification Technology Industrial Co.,
Ltd.

Liu Wenmin, Chairman of Qilu Pharmaceutical (Hainan) Co., Ltd.

Jiang Rensheng, Chairman and General Manager of Chongqing Zhifei Biological Products Co.,
Ltd.

Zhu Mingyue, Chairman and CEO of Chongqing Bajie Network Co., Ltd.

Wang Qiaodao, General Manager of Chongqing Nandian Technology Co., Ltd.

Fan Jianchuan, Chairman of Sichuan Anren Jianchuan Cultural Industry Development Co., Ltd.

Liang Xiaoning, Chairman of Sichuan Efficiency Source Information Security Technology Co.,
Ltd.

Bo Longjun, General Manager of Dujiangyan Ruyun Trading Company

Lan Fenghui, President of Unitai Tax Agent Co., Ltd.

Tao Huabi, Chairman of Guiyang Nanming Laoganma Flavor Food Co., Ltd.

Wang Jing, Chairman of Buguniao Minzu Industrial Development Co., Ltd., Xingyi City,
Guizhou Province

Lan Jing, Chairman of Yunnan Nanfang Education Investment Group Co., Ltd.

Nima Zhaxi, Chairman of Tibet Hongji Group Co., Ltd.

He Jinbi, Chairman of Xi’an Maike Metal International Group Co., Ltd.

Tang Haochen, CEO of Xi’an Yunjing Zhiwei Technology Co., Ltd.

Lei Huafeng, Chairman of Shaanxi Zenith Investment Holding Group Co., Ltd.
      Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 85 of 115




Xiao Shengli, Chairman of Tianshui Huatian Electronics Group Co., Ltd.

Min Wenxiang, Chairman of Gansu Hualing Industrial Group Co., Ltd.

Li Yinhui, Chairman of Qinghai Huzhu Highland Barley Wine Co., Ltd.

Qiao Jihua, Chairman and President of the Board of Directors of Qinghai Jiangheyuan
Investment Group Co., Ltd.

Peng Fan, Chairman of Ningxia KOCEL Group Co., Ltd.

Wang Xiaoning, Chairman of Ningxia Wear Casting Co., Ltd.

Han Jiangang, Chairman of Xinjiang Tesun Group Co., Ltd.

Zheng Chamei, General Manager of Xinjiang Kunlun Niya Ecological Agriculture and Animal
Husbandry Development Co., Ltd.

Yu Yongliang, Chairman of Xinjiang Tiancheng Agricultural Machinery Manufacturing Co.,
Ltd.


                        (Xinhua News Agency, Beijing, August 29th)
                       “People’s Daily” (version 06, August 30, 2019)
                      (Editor in charge: Wang Keyuan, Chang Xuemei)
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 86 of 115




                Exhibit E
       Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 87 of 115




Qinghai Huzhu Highland Barley Wine Co., Ltd. is mainly engaged in the research and
development, production and sales of highland barley wine. It owns several sub-brands of barley
wines such as “Huzhu, Tianyoude, Bada Workshop, Yongqinghe, Shiyide” and “Maxway”
Wine, with 4 wholly-owned subsidiaries and 2 holding subsidiaries and total assets of 3 billion
yuan and more than 2,200 employees, it is the largest barley wine producer in the country and
the leader in the liquor industry in Northwest China. It is known as “The Origin of the Chinese
Barley Wine”. On December 22, 2011, the company was listed on the Shenzhen Stock
Exchange. The stock abbreviation is: Highland Barley Wine, and the stock code is 002646.

Tianyoude Highland Barley Wine has a long brewing history, which can be traced back to
Tianyoude Winery in the northwestern region during the Hongwu period of the Ming Dynasty. It
was founded in 1373. The Tu nationality people in Huzhu continue to improve their winemaking
technology. After years of hardworking, they have gradually formed well-known old
winemaking workshops such as Tianyoude, Yongqinghe, Shiyide, Wenyuhe, Yongshenghe, and
Yixingcheng. In 1952, Huzhu County integrated eight major workshops and formed a state-
owned Huzhu Highland Barley Winery on the original site of Tianyoude Winery. It was
gradually restructured into today’s Qinghai Huzhu Highland Barley Wine Co., Ltd..

Tianyoude Highland Barley Wine is brewed from high-quality highland barley at an altitude of
3000 meters. Highland barley is mainly grown in Tibet, Qinghai, Gannan, Gansu, and other
Qinghai-Tibet alpine regions with an altitude of 3000 meters. The unique planting zone makes
the barley grow in a nearly pollution-free environment, with pure, natural, green and organic
qualities. The company has 250,000 acres of highland barley planting fields, of which 100,000
acres are organic highland barley planting fields, which have received c Chinese Organic
Products certification, to ensure that quality of the product is effectively controlled from the
source. The underground well water used for winemaking is the melted ice and snow from
mountains with 6000 meters altitude on the Qinghai-Tibet Plateau known as the “Asian Water
Tower”. It passes through tens of meters deep glacial rock formations and is filtered layer by
layer. The water quality is pure, mild, clear and slightly sweet. The water has nutritious elements,
such as zinc and selenium, which is good to be used for brewing.

Our company adopts the traditional process of “steaming and burning four times” with a history
of more than 600 years. The wine is steamed and the granite pit is fermented for four times. The
unique technology used by our company is recognized as an intangible cultural heritage of
Qinghai Province in September 2009. The company has a complete R&D and testing system.
The Liquor Testing Center has been accredited by China’s CNAS National Laboratory
(Registration No. L8508). It has the ability to undertake first-party and third-party testing
services for liquor and whiskey , and is capable of issuing public data reports.

The long brewing history, natural non-polluting raw materials, unique brewing technology and
advanced testing technology create the high quality of Tianyoude Highland Barley Wine. The
Wine is praised by national wine experts as “the pearl of the plateau and the wonder of the
wine”. The brands “Huzhu” and “Tianyoude” are honored as “China Well-known Brands” by the
State Administration for Industry and Commerce. “Huzhu” is awarded as “Chinese Time-
honored Brands” by the Ministry of Commerce. Products of our company are qualified as
“Geographical Featuring Protected Products” by the General Administration of Quality
       Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 88 of 115




Supervision. They are also recognized as “Representative of Chinese Liquor Fragrance Type
(Highland Barley Raw Material)” by China Brewing Industry Association. Our company
company is a financial pillar enterprise and one of the top 50 enterprises in Qinghai province
since 2011. From 2011 to 2015, we paid a total amount of RMB 2.22 billion taxes, of which
2.095 billion yuan was paid to Qinghai province, and made positive contributions to local
economic development.

In recent years, the company enters the fast-growing imported wine market through the
acquisition of Napa Winery in the United States and the China Winery e-commerce platform.
The acquisition of e-commerce platform also complements our current offline merchandise
channels. In response to market changes, our company has successively developed oak barley
wine, organic barley wine, low-alcohol barley wine, barley whiskey and other new products that
are demanded. We gradually formed a market structure that has various brands and categories
with highland barley wine as the core. In addition, the company receives the TTB certification
for liquors in the U.S. and is allowed to enter the U.S. market. It is the first highland barley wine
brewing company in China to obtain such certification. The company will use our unique raw
materials of highland barley wine and the geographical advantages of the Qinghai-Tibet Plateau
to export and promote the highland barley wine as a brand-new liquor in the global mainstream
market.

In the future, the company will adhere to our company philosophy, taking care of consumers,
valuing knowledge, respecting talents, and aiming for high quality. Also, we will encourage our
employees to be precise, honest, simple and happy. We will also respect the nature, encourage
good morality, and look ahead. We aim to be market-oriented, take the opportunity of
consumption upgrade, provide our consumers with safe, high-quality and cost-effective highland
barley wine product, and continue to work hard to achieve the company’s goal of “sustainable
health, global brand”!
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 89 of 115




                Exhibit F
   Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 90 of 115



Septwolves was founded in 1990 and is a pioneer brand in China’s menswear industry. In
2004, Fujian Septwolves Industrial Co., Ltd. became the first apparel company in Fujian
Province to be listed on the Shenzhen SME Board (stock code: 002029). In 2014, Fujian
Septwolves Industrial Co., Ltd. launched a strategic upgrade and determined to develop with
multiple brands and strategies. Septwolves adheres to the corporate mission of “creating a
wonderful world with fashion” and sets up goals to establish a fashion industry corporation
with billions of market value, provide high-quality fashion products to 100 million users and
provide a good working environment for fashion dreamers. Except our self-owned brand
“Septwolves Menswear” and “Septwolves WOLF TOTEM”, we invested the street fashion
brand “16N” and the global high fashion brand “KARL LAGERFELD” by acquisition. We
expanded our services in the fashion industry by becoming a shareholder of several
communication digital companies, including the global creative short films platform
NOWNESS.

Description of the Institution

The predecessor of the company, Jinjiang Henglong Garment Co., Ltd., was established on
December 25, 1989, as a Sino-foreign cooperative enterprise. On June 16, 1993, it was
renamed as Fujian Septwolves Apparel Industry Co., Ltd. On June 28, 2001, the nature of
Septwolves Apparel Industry Company was changed from a Chinese-foreign cooperative
enterprise to a domestic-funded limited liability company. On July 14, 2001, with the
approval of the Fujian Province government Min Zhengti Stock [2001] No. 28, Fujian
Septwolves Apparel Industry Co., Ltd. was changed to Fujian Septwolves Industrial Co., Ltd.
in accordance with the law, and it was registered with Fujian Administration for Industry and
Commerce on July 23rd, 2001.

Scope of Operation

Design, manufacture and sales of clothing and apparel products.
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 91 of 115




                Exhibit G
               Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 92 of 115


This announcement appears for information purposes only and does not constitute an invitation or offer to acquire, purchase or subscribe for
any warrants, callable bull/bear contracts and other structured products issued or to be issued by Morgan Stanley Asia Products Limited
(“Structured Products”).
Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited (“Stock Exchange”) take no responsibility for
the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever
for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement.




                                         Non-collateralised Structured Products

                                    Issuer: Morgan Stanley Asia Products Limited
                                     (Incorporated in the Cayman Islands with limited liability)

                                                 Guarantor: Morgan Stanley
                                 (Incorporated in the State of Delaware, United States of America)

                                         Manager: Morgan Stanley Asia Limited
                                                     (Incorporated in Hong Kong)

                               Announcement in relation to Early Termination and
                                  Suspension of Trading of Affected Warrants
                                        linked to Xiaomi Corporation
                                            (“Xiaomi Warrants”)



     This announcement serves to inform investors in the Xiaomi Warrants:
     (a) that the last trading day of the Xiaomi Warrants is scheduled to be 15 March 2021;
     (b) that the Xiaomi Warrants will be suspended from trading on 16 March 2021;
     (c) that the Xiaomi Warrants will be early terminated with effect on 19 March 2021; and
     (d) on further details about the Early Termination Event (as defined below).




                                                                     1
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 93 of 115
            Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 94 of 115



(c)   pursuant to Rule 6.02 of the Rules Governing the Listing of Securities on the Stock Exchange (the “Listing
      Rules”), an application to suspend the trading of each series of the Xiaomi Warrants stated in the schedule
      attached to this announcement with effect from 9:00 a.m. (Hong Kong time) on 16 March 2021 will be
      submitted to the Stock Exchange, and all the Xiaomi Warrants will be suspended from trading with effect
      from 9:00 a.m. (Hong Kong time) on 16 March 2021.

PART 2.       OCCURRENCE OF AN EARLY TERMINATION EVENT

Early Termination Condition

Pursuant to condition 13 of the Terms and Conditions of the Cash-settled Stock Warrants (the “Early Termination
Condition”) applicable to the relevant series of the Xiaomi Warrants, we may terminate the relevant Xiaomi
Warrants prior to their respective original scheduled expiry dates if we determine in good faith and in a
commercially reasonable manner that, for reasons beyond our control, it has become or it will become illegal or
impracticable:

(a)   for us (as the Issuer) to perform our obligations under the Xiaomi Warrants, or for the Guarantor to perform
      its obligations under the Guarantee, in whole or in part as a result of:

      (i)     the adoption of, or any change in, any relevant law or regulation (including any tax law); or

      (ii)    the promulgation of, or any change in, the interpretation by any court, tribunal, governmental,
              administrative, legislative, regulatory or judicial authority or power with competent jurisdiction of
              any relevant law or regulation (including any tax law),

      (each of (i) and (ii), a “Change in Law Event”); or

(b)   for us (as the Issuer) or any of our affiliates to maintain the Issuer’s hedging arrangements with respect to
      the Xiaomi Warrants due to a Change in Law Event.

Occurrence of a Change in Law Event and an Early Termination Event

Under the Issuer’s Hong Kong listed issuance programme for structured products (the “Programme”):

(a)   Morgan Stanley (a company incorporated in the State of Delaware, United States) is the Guarantor of
      structured products issued under the Programme, under which, it guarantees the payment and performance
      obligations of the Issuer in respect of all structured products issued under the Programme (including the
      Xiaomi Warrants) in accordance with the terms and conditions of the structured products; and

(b)   Morgan Stanley Hong Kong Securities Limited (a company incorporated in Hong Kong) is appointed by
      the Issuer as its agent to provide liquidity for all structured products issued under the Programme, including
      the Xiaomi Warrants (the “Liquidity Provider”).

Based on the publicly available information as of the date of this announcement with respect to the Executive
Order 13959, as amended by Executive Order 13974, issued by the President of the United States (the “Executive
Order”) and the frequently asked questions (including 858, 860, 861 and 864) related to the Executive Order,
"Addressing the Threat from Securities Investments that Finance Communist Chinese Military Companies."
published by the Office of Foreign Assets Control (“OFAC”), the Issuer has determined in good faith and in a
commercially reasonable manner that:

(a)   the Executive Order constitutes a Change in Law Event;

(b)   the Early Termination Condition has been triggered due to such Change in Law Event; and

(c)   the Xiaomi Warrants will be early terminated on the Early Termination Date in accordance with the Early
      Termination Condition (the “Early Termination Event”), at the applicable Early Termination Amount as
      described further in Part 3 below.

                                                       3
          Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 95 of 115



The Executive Order will affect the Xiaomi Warrants with effect from 9:30 a.m. eastern standard time (US time)
on 15 March 2021. The applicability of the prohibitions in the Executive Order to the Xiaomi Warrants on 15
March 2021 are based on the guidance publicly available from OFAC as of 18 February 2021 (US time), and are
subject to any additional guidance OFAC might issue either as to the scope of the prohibitions under the Executive
Order or as to the effective date.

There may be other listed structured products linked to certain restricted companies that are subject to the
Executive Order.

The United States government has publicly stated its intention to impose sanctions on additional restricted
companies under the Executive Order, and those sanctions may affect other structured products linked to such
restricted companies in the future.

We will monitor closely the developments with respect to the Executive Order and will publish further
announcement to inform investors if any of our listed structured products is linked to such restricted companies
pursuant to the Executive Order on a timely basis.

PART 3.      EARLY TERMINATION ARRANGEMENT

Early Termination Amount

Pursuant to the Early Termination Condition, we will pay to each holder of the Xiaomi Warrants a cash amount
determined by us in good faith and in a commercially reasonable manner, being the fair market value in respect
of the Xiaomi Warrants held by such holder immediately prior to the early termination (ignoring such illegality or
impracticability) less the cost to us of unwinding any related hedging arrangement as determined by us (as the
Issuer) in our sole and absolute discretion (the “Early Termination Amount”).

As disclosed in the launch announcement and supplemental listing document applicable to each series of the
Xiaomi Warrants, the price of a Warrant linked to an underlying share will generally depend on the price of such
underlying share, and a range of factors, including (amongst others):

•      the exercise price of the derivative warrants;
•      the value and volatility of the price of the underlying share;
•      the time remaining to expiry;
•      the interim interest rates and expected dividend payments or other distributions on the underlying share;
•      the liquidity of the underlying share; and
•      our related transaction cost.

In determining the Early Termination Amount for each series of the Xiaomi Warrants, we intend to use our existing
pricing model for the relevant series of the Xiaomi Warrants.

In respect of a series of the Xiaomi Warrants, the key market factor inputs of such pricing model are:

(i)    comparison of the “Average Price” against the exercise price applicable to the relevant series,

       where:

       the “Average Price” refers to the arithmetic mean of the closing prices of the underlying share for each
       Valuation Date;

       the “Valuation Date” refers to each of the five Business Days immediately preceding the Early Termination
       Date (i.e. 12, 15, 16, 17 and 18 March 2021);

(ii)   the average of the implied volatility applicable to the relevant series based on the mid-price of the Issuer’s
       bid and ask quotes as at or immediately before market close in Hong Kong on the two trading days
       immediately preceding the trading suspension date (scheduled to be 12 and 15 March 2021); and

                                                        4
          Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 96 of 115



(iii)   the time value between the Early Termination Date and the original scheduled expiry date of the relevant
        series.

Investors must note that the valuation methodologies applicable to different listed structured products vary
according to the actual terms of the relevant product and the relevant valuation model applied by us based on our
actual underlying hedging arrangements as of the relevant time. Our current intended approach for the valuation
methodology applicable to the Early Termination Amount of the Xiaomi Warrants only applies to such product,
and must not be construed as applicable to, or the benchmark for, other similar listed structured products (whether
or not linked to the same underlying share) issued under the Programme.

We will notify each holder of the Xiaomi Warrants of the actual amount of the Early Termination Amount no later
than the trading day after the Early Termination Date (currently scheduled to be 22 March 2021) by publication
of an announcement on the HKEXnews website.

Settlement process

The Early Termination Amount will be paid by transfer to the CCASS account through which the relevant Xiaomi
Warrants are held on the third CCASS Settlement Date after the Early Termination Date (currently scheduled to
be 24 March 2021, “Settlement Date”). Payment of the Early Termination Amount to such account will be a
complete discharge of our obligation to pay such Early Termination Amount. Investors should note that if you
are not a CCASS investor participant and do not have a CCASS account, you will have to rely on your broker to
ensure that the Early Termination Amount is credited to your account maintained with your broker (and if
applicable, its custodian).

Any payment of the Early Termination Amount shall be made net of any taxes, duties, fees, levies and other
charges incurred in respect of such payment or otherwise in connection with such early termination. Investors
should also check with their brokers (if any) as to whether there are any charges payable to their brokers. We are
not responsible for any tax, duties or charges imposed by any tax authority in respect of the payment of the Early
Termination Amount or otherwise in connection with such early termination. Investors should obtain independent
tax advice if they are in any doubt.

PART 4.       TRADING IN THE XIAOMI WARRANTS BEFORE EARLY TERMINATION DATE

Investors should exercise particular caution in trading the Xiaomi Warrants before the trading suspension date of
the Xiaomi Warrants as the price of the Xiaomi Warrants may fluctuate significantly, which may adversely affect
investors’ investment in the Xiaomi Warrants.

PART 5.       CONTACT DETAILS FOR INVESTORS’ ENQUIRIES

Contact details

Investors in the Xiaomi Warrants may obtain further information relating to the Early Termination Event as
follows:

(a)     visit our designated website at www.mswarrants.com.hk; or

(b)     call our hotline at +852 2967 4618.

The announcement contains important information which may negatively affect your investment in the Xiaomi
Warrants. You must read this announcement carefully and (where appropriate) seek professional advice before
investing in or dealing in the Xiaomi Warrants.



Morgan Stanley Asia Products Limited
Hong Kong, 19 February 2021


                                                       5
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 97 of 115
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 98 of 115
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 99 of 115




                Exhibit H
           Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 100 of 115



Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited (“Stock Exchange”) take no
responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and
expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of
the contents of this announcement.

This announcement is for information purposes only and does not constitute an invitation or offer to acquire, purchase or
subscribe for the structured products described below.

                                Non-collateralised Structured Products
                                           issued by
                        J.P. Morgan Structured Products B.V. (“Issuer”)
                                 (incorporated with limited liability in The Netherlands)

                         and unconditionally and irrevocably guaranteed by
                          JPMorgan Chase Bank, National Association
                  (a national banking association organized under the laws of United States of America)

                     Announcement in relation to Early Termination and Suspension of
                      Trading of Affected Derivative Warrants and Inline Warrants
                          linked to Xiaomi Corporation (“Xiaomi Warrants”)



 This announcement serves to inform investors in the Xiaomi Warrants:
 (a)     that the last trading day of the Xiaomi Warrants is scheduled to be 15 March 2021;
 (b)     that the Xiaomi Warrants will be suspended from trading on 16 March 2021;
 (c)     that the Xiaomi Warrants will be early terminated with effect on 19 March 2021; and
 (d)     on further details about the Early Termination Event (as defined below).


   OVERVIEW

   As described further in Part 2 of this announcement, we may early terminate a series of derivative warrants
   (“Derivative Warrants”) or inline warrants (“Inline Warrants”) if it becomes illegal or impracticable (i)
   for us (as the Issuer) to perform our obligations under such products or for the Guarantor to perform its
   obligations under the guarantee as a result of a change in law event, or (ii) for us (as the Issuer) or any of
   our affiliates to maintain our hedging arrangement with respect to such products due to a change in law
   event.

   Due to a recent change in the laws of the United States of America (“United States”) (as described further
   in Part 2):

   (a)     an event as contemplated in the Early Termination Condition of each series of the Xiaomi Warrants
           has occurred; and

   (b)     we have determined to early terminate all the Xiaomi Warrants on 19 March 2021 in accordance
           with the relevant terms and conditions.

   Investors should note the following key dates (each as described further below) in respect of each series of
   the Xiaomi Warrants:



                                                                                                                          1
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 101 of 115
      Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 102 of 115



in a commercially reasonable manner that, for reasons beyond our control, it has become or it will become
illegal or impracticable:

(a)   for us (as the Issuer) to perform our obligations under the Xiaomi Warrants, or for the Guarantor to
      perform its obligations under the guarantee, in whole or in part as a result of:

      (i)    the adoption of, or any change in, any relevant law or regulation (including any tax law); or

      (ii)   the promulgation of, or any change in, the interpretation by any court, tribunal, governmental,
             administrative, legislative, regulatory or judicial authority or power with competent
             jurisdiction of any relevant law or regulation (including any tax law),

      (each of (i) and (ii), a “Change in Law Event”); or

(b)   for us (as the Issuer) or any of our affiliates to maintain the Issuer’s hedging arrangements with
      respect to the Xiaomi Warrants due to a Change in Law Event.

In such event, the amount payable by us (if any) will be the fair market value of the Xiaomi Warrants, less
our cost of unwinding any related hedging arrangements as determined by us.

Occurrence of a Change in Law Event and an Early Termination Event

Under the Issuer’s Hong Kong listed issuance programme for structured products (the “Programme”):

(a)   JPMorgan Chase Bank, National Association (a national banking association organized under the
      laws of the United States) is the Guarantor of structured products issued under the Programme, under
      which, it guarantees the timely and complete payment and performance, as and when due, of the
      obligations of the Issuer under the structured products issued under the Programme (including the
      Xiaomi Warrants) in accordance with the product terms and conditions; and

(b)   J.P. Morgan Broking (Hong Kong) Limited (a company incorporated in Hong Kong) is appointed
      by the Issuer as its agent to provide liquidity for all structured products issued under the Programme,
      including the Xiaomi Warrants (the “Liquidity Provider”).

The Guarantor, the Issuer and the Liquidity Provider are collectively referred to as the “Issuer Group” in
this announcement.

Based on the publicly available information as of the date of this announcement with respect to the
Executive Order 13959, as amended by Executive Order 13974, issued by the President of the United States
(the “Executive Order”) and the frequently asked questions (including 858, 860, 861 and 864) related to
the Executive Order, “Addressing the Threat from Securities Investments that Finance Communist Chinese
Military Companies.” published by the Office of Foreign Assets Control (“OFAC”), the Issuer has
determined in good faith and in a commercially reasonable manner that:

(a)   the Executive Order constitutes a Change in Law Event applicable to the Issuer Group;

(b)   the Early Termination Condition has been triggered due to such Change in Law Event; and

(c)   the Xiaomi Warrants will be early terminated on the Early Termination Date in accordance with the
      Early Termination Condition (the “Early Termination Event”), at the applicable Early
      Termination Amount as described further in Part 3 below.

The Executive Order will affect the Xiaomi Warrants with effect from 9:30 a.m. eastern standard time (US
time) on 15 March 2021. The applicability of the prohibitions in the Executive Order to the Xiaomi Warrants
on 15 March 2021 are based on the guidance publicly available from OFAC as of 18 February 2021 (US


                                                                                                                3
      Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 103 of 115



time), and are subject to any additional guidance OFAC might issue either as to the scope of the prohibitions
under the Executive Order or as to the effective date.

There may be other listed structured products linked to certain restricted companies that are subject to the
Executive Order.

The United States government has publicly stated its intention to impose sanctions on additional restricted
companies under the Executive Order, and those sanctions may affect other structured products linked to
such restricted companies in the future.

We will monitor closely the developments with respect to the Executive Order and will publish further
announcement to inform investors if any of our listed structured products is linked to such restricted
companies pursuant to the Executive Order on a timely basis.

PART 3.      EARLY TERMINATION ARRANGEMENT

Early Termination Amount

Pursuant to the Early Termination Condition, we will pay to each holder of the Xiaomi Warrants a cash
amount determined by us in good faith and in a commercially reasonable manner, being the fair market
value in respect of the Xiaomi Warrants held by such holder immediately prior to the early termination
(ignoring such illegality or impracticability) less the cost to us of unwinding any related hedging
arrangement as determined by J.P. Morgan Securities (Asia Pacific) Limited (as the agent) in its sole and
absolute discretion (the “Early Termination Amount”).

In respect of Derivative Warrants only

As disclosed in the launch announcement and supplemental listing document applicable to each series of
the Xiaomi Warrants (which are the Derivative Warrants), the price of a Derivative Warrant linked to an
underlying share will generally depend on the price of such underlying share, and a range of factors,
including (amongst others):

•       the exercise price of the derivative warrants;
•       the value and volatility of the price of the underlying share;
•       the time remaining to expiry;
•       the interim interest rates and expected dividend payments or other distributions on the underlying
        share;
•       the liquidity of the underlying share; and
•       our related transaction cost.

In determining the Early Termination Amount for each series of the Xiaomi Warrants (which are the
Derivative Warrants), we intend to use our existing pricing model for the relevant series of the Xiaomi
Warrants.

In respect of a series of the Xiaomi Warrants (which are the Derivative Warrants), the key market factor
inputs of such pricing model are:

(a)   comparison of the “Average Price” against the exercise price applicable to the relevant series,
      Where:

        a. the “Average Price” refers to the arithmetic mean of the closing prices of one underlying
           share for each Valuation Date;

        b. the “Valuation Date” refers to each of the five Business Days immediately preceding the
           Early Termination Date (i.e. 12 March, 15 March, 16 March, 17 March and 18 March 2021);

                                                                                                             4
      Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 104 of 115




(b)   the average of the implied volatility applicable to the relevant series based on the mid-price of the
      Issuer’s bid and ask quotes as at or immediately before market close in Hong Kong on the two
      trading days immediately preceding the trading suspension date (scheduled to be 12 March and 15
      March 2021); and

(c)   the time value between the Early Termination Date and the original scheduled expiry date of the
      relevant series.

In respect of Inline Warrants only

As disclosed in the launch announcement and supplemental listing document applicable to each series of
the Xiaomi Warrants (which are the Inline Warrants), the price of an Inline Warrant linked to an underlying
share will generally depend on the price of the underlying share, and a range of factors, including (amongst
others):

•       the range between the upper strike price and lower strike price (both inclusive) of the inline
        warrants;
•       the value and volatility of the price of the underlying share;
•       the expected probability of the average price falling within the range between the upper strike price
        and lower strike price (both inclusive) at expiry;
•       the time remaining to expiry;
•       the interim interest rates and expected dividend payments or other distributions on the underlying
        share;
•       the liquidity of the underlying share; and
•       our related transaction cost.

In determining the Early Termination Amount for a series of the Xiaomi Warrants (which are the Inline
Warrants), we intend to use our existing pricing model for the relevant series of the Xiaomi Warrants.

In respect of a series of the Xiaomi Warrants (which are the Inline Warrants), the key market factor inputs
of such pricing model are:

(a) comparison of the “Average Price” against the upper strike price and lower strike price applicable to
    the relevant series,

      Where:

        a. the “Average Price” refers to the arithmetic mean of the closing prices of one underlying
           share for each Valuation Date;

        b. the “Valuation Date” refers to each of the five Business Days immediately preceding the
           Early Termination Date (i.e. 12 March, 15 March, 16 March, 17 March and 18 March 2021);

(b)   the implied volatility applicable to the relevant series by reference to the middle of our bid and ask
      price quoted for the Inline Warrants as at or immediately before market close in Hong Kong on the
      trading day immediately preceding the trading suspension date (scheduled to be 15 March 2021);
      and

(c)   the time value between the Early Termination Date and the original scheduled expiry date of the
      relevant series.

Investors must note that the valuation methodologies applicable to different listed structured products vary
according to the actual terms of the relevant product and the relevant valuation model applied by us based
on our actual underlying hedging arrangements as of the relevant time. Our current intended approach for
the valuation methodology applicable to the Early Termination Amount of the Xiaomi Warrants only
                                                                                                                5
      Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 105 of 115



applies to such product, and must not be construed as applicable to, or the benchmark for, other similar
listed structured products (whether or not linked to the same underlying share) issued under the Programme.

We will notify each holder of the Xiaomi Warrants of the actual amount of the Early Termination Amount
no later than the trading day after the Early Termination Date (currently scheduled to be 22 March 2021)
by publication of an announcement on the HKEXnews website.

Settlement process

The Early Termination Amount will be paid by transfer to the CCASS account through which the relevant
Xiaomi Warrants are held on the third CCASS Settlement Date after the Early Termination Date (currently
scheduled to be 24 March 2021, “Settlement Date”). Payment of the Early Termination Amount to such
account will be a complete discharge of our obligation to pay such Early Termination Amount. Investors
should note that if you are not a CCASS investor participant and do not have a CCASS account, you will
have to rely on your broker to ensure that the Early Termination Amount is credited to your account
maintained with your broker (and if applicable, its custodian).

Any payment of the Early Termination Amount shall be made net of any taxes, duties, fees, levies and
other charges incurred in respect of such payment or otherwise in connection with such early termination.
Investors should also check with their brokers (if any) as to whether there are any charges payable to their
brokers. We are not responsible for any tax, duties or charges imposed by any tax authority in respect of
the payment of the Early Termination Amount or otherwise in connection with such early termination.
Investors should obtain independent tax advice if they are in any doubt.

PART 4.      TRADING IN THE XIAOMI WARRANTS BEFORE EARLY TERMINATION
DATE

Investors should exercise particular caution in trading the Xiaomi Warrants before the trading suspension
date of the Xiaomi Warrants as the price of the Xiaomi Warrants may fluctuate significantly, which may
adversely affect investors’ investment in the Xiaomi Warrants.

PART 5.      CONTACT DETAILS FOR INVESTORS’ ENQUIRIES

Contact details

Investors in the Xiaomi Warrants may obtain further information relating to the Early Termination Event as
follows:

(a)   visit our designated website at http://www.jpmwarrants.com.hk; or

(b)   call our hotline at +852 2800 7878.

The announcement contains important information which may negatively affect your investment in the
Xiaomi Warrants. You must read this announcement carefully and (where appropriate) seek professional
advice before investing in or dealing in the Xiaomi Warrants.

J.P. Morgan Structured Products B.V.
Hong Kong, 19 February 2021




                                                                                                               6
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 106 of 115
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 107 of 115
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 108 of 115




                  Exhibit I
             Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 109 of 115

Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited (“Stock Exchange”) take no
responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim
any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this
announcement.

This announcement is for information purposes only and does not constitute an invitation or offer to acquire, purchase or subscribe
for the structured products described below.




                                    Non-collateralised Structured Products
                   Issuer: GOLDMAN SACHS STRUCTURED PRODUCTS (ASIA) LIMITED
                                          (incorporated in the Cayman Islands with limited liability)


                                 Guarantor: THE GOLDMAN SACHS GROUP, INC.
                                       (incorporated in the State of Delaware, United States of America)



                                       Sponsor: GOLDMAN SACHS (ASIA) L.L.C.

                                  Announcement in relation to Early Termination and
                                     Suspension of Trading of Affected Warrants
                                           linked to Xiaomi Corporation
                                               (“Xiaomi Warrants”)



    This announcement serves to inform investors in the Xiaomi Warrants:
    (a) that the last trading day of the Xiaomi Warrants is scheduled to be 15 March 2021;
    (b) that the Xiaomi Warrants will be suspended from trading on 16 March 2021;
    (c) that the Xiaomi Warrants will be early terminated with effect on 19 March 2021; and
    (d) on further details about the Early Termination Event (as defined below).




                                                                      1
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 110 of 115
        Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 111 of 115


(b)   the last trading day of the Xiaomi Warrants is scheduled to be 15 March 2021; and

(c)   pursuant to Rule 6.02 of the Rules Governing the Listing of Securities on the Stock Exchange (the “Listing
      Rules”), an application to suspend the trading of each series of the Xiaomi Warrants stated in the schedule
      attached to this announcement with effect from 9:00 a.m. (Hong Kong time) on 16 March 2021 will be
      submitted to the Stock Exchange, and all the Xiaomi Warrants will be suspended from trading with effect
      from 9:00 a.m. (Hong Kong time) on 16 March 2021.

PART 2.      OCCURRENCE OF AN EARLY TERMINATION EVENT

Early Termination Condition

Pursuant to condition 14 of the Terms and Conditions of the Cash-Settled Stock Warrants (the “Early
Termination Condition”) applicable to the relevant series of the Xiaomi Warrants, we may terminate the relevant
Xiaomi Warrants prior to their respective original scheduled expiry dates if we determine in good faith and in a
commercially reasonable manner that, for reasons beyond our control, it has become or it will become illegal or
impracticable:

(a)   for us (as the Issuer) to perform our obligations under the Xiaomi Warrants, or for the Guarantor to perform
      its obligations under the guarantee, in whole or in part as a result of:

      (i)    the adoption of, or any change in, any relevant law or regulation (including any tax law); or

      (ii)   the promulgation of, or any change in, the interpretation by any court, tribunal, governmental,
             administrative, legislative, regulatory or judicial authority or power with competent jurisdiction of
             any relevant law or regulation (including any tax law),

      (each of (i) and (ii), a “Change in Law Event”); or

(b)   for us (as the Issuer) or any of our affiliates to maintain the Issuer’s hedging arrangements with respect to
      the Xiaomi Warrants due to a Change in Law Event.

In such event, the amount payable by us (if any) will be the fair market value of the Xiaomi Warrants, less our
cost of unwinding any related hedging arrangements as determined by us.

Occurrence of a Change in Law Event and an Early Termination Event

Under the Issuer’s Hong Kong listed issuance programme for structured products (the “Programme”):

(a)   The Goldman Sachs Group, Inc. (a company incorporated in the United States) is the Guarantor of
      structured products issued under the Programme, under which, it guarantees the prompt and complete
      performance of payment obligation of the Issuer in respect of all structured products issued under the
      Programme (including the Xiaomi Warrants) in accordance with the product terms and conditions of the
      structured products; and

(b)   Goldman Sachs (Asia) Securities Limited (a company incorporated in Hong Kong) is appointed by the
      Issuer as its agent to provide liquidity for all structured products issued under the Programme, including
      the Xiaomi Warrants (the “Liquidity Provider”).

Based on the publicly available information as of the date of this announcement with respect to the Executive
Order 13959, as amended by Executive Order 13974, issued by the President of the United States (the “Executive
Order”) and the frequently asked questions (including 858, 860, 861 and 864) related to the Executive Order,
"Addressing the Threat from Securities Investments that Finance Communist Chinese Military Companies."
published by the Office of Foreign Assets Control (“OFAC”), the Issuer has determined in good faith and in a
commercially reasonable manner that:

(a)   the Executive Order constitutes a Change in Law Event;


                                                      3
         Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 112 of 115


(b)   the Early Termination Condition has been triggered due to such Change in Law Event; and

(c)   the Xiaomi Warrants will be early terminated on the Early Termination Date in accordance with the Early
      Termination Condition (the “Early Termination Event”), at the applicable Early Termination Amount as
      described further in Part 3 below.

The Executive Order will affect the Xiaomi Warrants with effect from 9:30 a.m. eastern standard time (US time)
on 15 March 2021. The applicability of the prohibitions in the Executive Order to the Xiaomi Warrants on 15
March 2021 are based on the guidance publicly available from OFAC as of 18 February 2021 (US time), and are
subject to any additional guidance OFAC might issue either as to the scope of the prohibitions under the Executive
Order or as to the effective date.

There may be other listed structured products linked to certain restricted companies that are subject to the
Executive Order.

The United States government has publicly stated its intention to impose sanctions on additional restricted
companies under the Executive Order, and those sanctions may affect other structured products linked to such
restricted companies in the future.

We will monitor closely the developments with respect to the Executive Order and will publish further
announcement to inform investors if any of our listed structured products is linked to such restricted companies
pursuant to the Executive Order on a timely basis.

PART 3.      EARLY TERMINATION ARRANGEMENT

Early Termination Amount

Pursuant to the Early Termination Condition, we will pay to each holder of the Xiaomi Warrants a cash amount
determined by us in good faith and in a commercially reasonable manner, being the fair market value in respect
of the Xiaomi Warrants held by such holder immediately prior to the early termination (ignoring such illegality or
impracticability) less the cost to us of unwinding any related hedging arrangement as determined by Goldman
Sachs (Asia) L.L.C. (as the agent) in its sole and absolute discretion (the “Early Termination Amount”).

As disclosed in the launch announcement and supplemental listing document applicable to each series of the
Xiaomi Warrants, the price of a Warrant linked to an underlying share will generally depend on the price of such
underlying share, and a range of factors, including (amongst others):

     the exercise price of the derivative warrants;
     the value and volatility of the price of the underlying share;
     the time remaining to expiry;
     the interim interest rates and expected dividend payments or other distributions on the underlying share;
     the liquidity of the underlying share; and
     our related transaction cost.

In determining the Early Termination Amount for each series of the Xiaomi Warrants, we intend to use our existing
pricing model for the relevant series of the Xiaomi Warrants.

In respect of a series of the Xiaomi Warrants, the key market factor inputs of such pricing model are:

(i)   comparison of the “Average Price” against the exercise price applicable to the relevant series,

      Where:

      the “Average Price” refers to the arithmetic mean of the closing prices of one underlying share for each
      Valuation Date;

      the “Valuation Date” refers to each of the five Business Days immediately preceding the Early Termination

                                                      4
          Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 113 of 115


        Date (i.e. 12 March, 15 March, 16 March, 17 March and 18 March 2021);

(ii)    the average of the implied volatility applicable to the relevant series based on the mid-price of the Issuer’s
        bid and ask quotes as at or immediately before market close in Hong Kong on the two trading days
        immediately preceding the trading suspension date (scheduled to be 12 March and 15 March 2021); and

(iii)   the time value between the Early Termination Date and the original scheduled expiry date of the relevant
        series.

Investors must note that the valuation methodologies applicable to different listed structured products vary
according to the actual terms of the relevant product and the relevant valuation model applied by us based on our
actual underlying hedging arrangements as of the relevant time. Our current intended approach for the valuation
methodology applicable to the Early Termination Amount of the Xiaomi Warrants only applies to such product,
and must not be construed as applicable to, or the benchmark for, other similar listed structured products (whether
or not linked to the same underlying share) issued under the Programme.

We will notify each holder of the Xiaomi Warrants of the actual amount of the Early Termination Amount no later
than the trading day after the Early Termination Date (currently scheduled to be 22 March 2021) by publication
of an announcement on the HKEXnews website.

Settlement process

The Early Termination Amount will be paid by transfer to the CCASS account through which the relevant Xiaomi
Warrants are held on the third CCASS Settlement Date after the Early Termination Date (currently scheduled to
be 24 March 2021, “Settlement Date”). Payment of the Early Termination Amount to such account will be a
complete discharge of our obligation to pay such Early Termination Amount. Investors should note that if you
are not a CCASS investor participant and do not have a CCASS account, you will have to rely on your broker to
ensure that the Early Termination Amount is credited to your account maintained with your broker (and if
applicable, its custodian).

Any payment of the Early Termination Amount shall be made net of any taxes, duties, fees, levies and other
charges incurred in respect of such payment or otherwise in connection with such early termination. Investors
should also check with their brokers (if any) as to whether there are any charges payable to their brokers. We are
not responsible for any tax, duties or charges imposed by any tax authority in respect of the payment of the Early
Termination Amount or otherwise in connection with such early termination. Investors should obtain independent
tax advice if they are in any doubt.

PART 4.       TRADING IN THE XIAOMI WARRANTS BEFORE EARLY TERMINATION DATE

Investors should exercise particular caution in trading the Xiaomi Warrants before the trading suspension date of
the Xiaomi Warrants as the price of the Xiaomi Warrants may fluctuate significantly, which may adversely affect
investors’ investment in the Xiaomi Warrants.

PART 5.       CONTACT DETAILS FOR INVESTORS’ ENQUIRIES

Contact details

Investors in the Xiaomi Warrants may obtain further information relating to the Early Termination Event as
follows:
(a)    visit our designated website at https://www.gswarrants.com.hk; or
(b)    call our hotline 2978-2978.

The announcement contains important information which may negatively affect your investment in the Xiaomi
Warrants. You must read this announcement carefully and (where appropriate) seek professional advice before
investing in or dealing in the Xiaomi Warrants.

                                                             Goldman Sachs Structured Products (Asia) Limited
                                                                                            19 February 2021

                                                         5
Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 114 of 115
      Case 1:21-cv-00280-RC Document 18-1 Filed 03/05/21 Page 115 of 115


     Stock code                    Underlyin~         Exercise                           Early
                                                       Price     Original scheduled
     ofXiaomi        Type         share / Stock                                       Termination
     Warrants                                                       Expiry Date
                                      code            (HK$)                              Date
                                   (1810.HK)
                                    Xiaomi
15     29681      Call Wan ants   Corporation          36.73       12 April 2021      19 March 2021
                                  (1810.HK)




                                                  7
